 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDNational Food Stores, Inc., T/A Big Bear Super Mar-ketsandRetail Clerks International Association,AFL-CIO,LocalUnionNo.204.Case11-CA-3211January 11, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn July 14, 1967, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceed-ing, findingthat the Respondent had engaged in andwas engagingin certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the Decisionand the General Counsel filed cross-exceptions andan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner as hereinafter modified:We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) of the Actwhen on October 21, 1966, Regional SupervisorOdum warned employee Lambert not to engage inunion talk. It is clear that in so doing Odum in-tended the prohibition to apply to nonworking areasand employees' nonworking time. We also agreewith the Trial Examiner that Respondent violatedSection 8(a)(3) of the Act when on December 28,1966, it discharged Lambert purportedly for lack ofwork and for the added reason that Lambert on thenight of December 19, being the eve of an electionscheduled for the following day, had allegedly takencertain employees of a local competitor into thebackroom of the store contrary to store rules. TheTrial Examiner, however, on credited testimony,found that Lambert and the other individuals hadnot entered the backroom and the subsequentdischarge of Lambert was motivated by Respond-ent's opposition to Lambert's activities on behalfof the Union.We do not, however, agree with the Trial Ex-aminerthatRespondent'sVicePresident'GreensboroHosiery Mills, Inc.,162 NLRB 1275.9 Id.Hutchens' letter of December 9, circulated amongthe employees, and his subsequent speeches to em-ployees on December 19, which repeated the sub-stance of the letters, thereby threatened employeeswith economic reprisal in the event the Union wassuccessful in organizing the plant. In our opinion,the letter and speeches were not, in themselves,coercive, "for their bare words, in the absence ofconduct or other circumstances supplying a particu-lar connotation, can be given a noncoercive andnonthreatening meaning."' And, none of the attend-ing circumstances "tend[ed] to impart a coerciveovertone"2 to them. Accordingly, we shall dismissthe allegation of the complaint that Respondent in-terfered with, restrained, and coerced employees byHutchens' letter and speeches.3Nor do we agree with the Trial Examiner thatProduce Department Manager Wilson's statementto employees, to the effect that if the Union won theelection the employees would lose their Christmasbonus and. pension fund, amounted to restraint andcoercion in violation of Section 8(a)(1). The Unionat a representation hearing agreed with the Respond-ent that department managers generally were eligi-ble to vote in the election. Similarly situated depart-ment managers in local competitors' stores were infact members of the Union, and the Union invitedWilson to attend union meetings, which he did.Although the Trial Examiner found Wilson to be asupervisor, a finding which we do not disturb, wecannot in the circumstances conclude that the em-ployees regarded Wilson as a representative ofmanagement or speaking for management and thestatement could not have had the coercive effectupon the employees attributed to it by the Trial Ex-aminer.The Trial Examiner found that Respondent, inrefusing to recognize and bargain with the Union,was not acting in good faith, and that by such con-duct it violated Section 8(a)(5) of the Act. The TrialExaminer concluded that the Respondent was act-ing in bad faith in insisting upon the election andwas motivated by a desire to gain time within whichto undermine the Union. In so doing, the Trial Ex-aminer relied in large measure on Produce Depart-mentManager Perkins' testimony, which hecredited, that tended to refute Hutchens' claim thathe had reason to believe that a majority of the em-ployees did not desire to be represented by theUnion.Perkins testified that on October 10 at a regularmeeting of produce managers he had informedHutchens, in answer to a question about the reasonfor the employees' interest in the Union, that theemployees of the meat department were "a hundredpercent" for the Union except for Gene Beaudryand that "the rest of the store was too." Hutchens3Member Brown would affirm the Trial Examiner's finding that certainstatements in the letter and speeches were coercive.169 NLRB No. 12 BIG BEAR SUPER MARKETS95denied that Perkins had so stated, claiming that Per-kins "volunteered that he didn't think they wouldget very far, that he didn't think the employees inthe store were in favor of the Union."4 Hutchensalso testified that at about the same time severalother employees, whom he named, also told himthat they doubted the Union's strength. The TrialExaminer credited Perkins' testimony, believingthat Perkins' detailed account of the conversation,in contrast with Hutchens' brief testimony, in-dicated that Perkins had a better recollection of theconversation. But in making this evaluation, theTrialExaminer seemingly overlooked essentialparts of Perkins' testimony on cross-examination.Perkins admitted that he had given signed affidavitsto a representative of the General Counsel whereinhe had stated that he had told both Walker andHutchens that the Union was not strong and that hetold Hutchens(and similarly Walker) that he "didn'tthink there was much to it, and that the employeeswouldn't support it." Perkins reaffirmed the truthof the affidavits, specifically admitting that theabove statements were truthful ones. Then, at-tempting to account for his contradictory state-ments, Perkins maintained that he told Hutchens,in the same conversation, both stories, that is, theUnion was "a hundred percent"andthat he "didn'tthink the employees would support it."In the face of Perkins' admissions on cross-examination,we cannot agree with the TrialExaminer that Perkins' version of the con-versationwithHutchens on October 10, orforthatmatterwithWalker before then,isworthy of credence irrespective of the gloss ofcredibility given the account by its detailed nature.On the contrary, we find his testimony on cross-ex-amination is an unmistakable corroboration, inmaterial part, of Hutchens' testimony as to thedetails of the conversation with Perkins. We canonly conclude, therefore, that when on October 22Hutchens informed the Union, in answer to its writ-ten demand for recognition and bargaining, that "allcircumstances coming to our attention indicate thata majority of the employees at our Burlington storedo not desire to be represented by your Union," hehad a reasonable basis for declining to recognizeand bargain with the Union. Under these circum-stanceswe cannot sustain the Trial Examiner'sfinding that Respondent acted in bad faith in insist-ing on an election. Nor is our conclusion as to theabsence of bad faith on the part of the Respondentchanged by the fact of Odum's conversation withLambert which we have found to have been inviolation of 'Section 8(a)(1).On the record as awhole, we are unable to conclude that this violationwas "inconsistent with a good-faith doubt that theUnion represented a majority of the employees."5Accordingly, we shall dismiss the complaint insofaras it alleges that the Respondent violated Section8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,National Food Stores, Inc., T/A Big BearSuper Markets, Burlington, North Carolina, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Promulgating or enforcing any rule prohibit-ing union discussions in the store during nonwork-ing time or in nonworking areas.(b)Discouraging membership in Retail ClerksInternational Association, AFL-CIO, Local UnionNo. 204, or any other labor organization, by layingoff or in any other manner discriminating againstemployees in regard to their hire or tenure of em-ployment or any term or condition of employment.(c)Inany other manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action to effec-tuate the policies of the Act:(a)Offer immediate reinstatement or placementon a preferential hiring list to Samuel Lambert,without prejudice to his seniority and other rightsand privileges, and pay him backpay; such remedialaction to be effected in the manner provided in thesection of the Trial Examiner's Decision entitled"The Remedy."(b)If no vacancy in full-time positions to whichSamuel Lambert is entitled under this Order hasbecome available at its Burlington store, notifySamuel Lambert, in writing, of his preferential hir-ing rights, as provided in the section of the Trial Ex-aminer's Decision entitled "The Remedy."(c)Notify Samuel Lambert if presently servingin the Armed Forces of the United States of hisright to full reinstatement or placement on apreferentialhiring list upon application in ac-cordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces.(d)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.4Perkins also testified that somewhat earlier Store Manager DanWalker asked him who was behind the Union, and that Perkins answeredthat "it was a bit too late ... that [he] thought the majority of the storehad voted for the union ...... Walker was no longer employed byRespondent at the time of the hearing, and Hutchens testified thatRespondent had attempted, without success, to reach him to rebut Per-kins' testimony.5Hammond & Irving, Incorporated,154 NLRB 1071, 1073 96DECISIONS OF NATIONAL(e)Post at its Burlington, North Carolina, storecopies of the attached notice marked "Appendix. "sCopies of said notice, on forms provided by the Re-gionalDirector for Region 11, after being dulysigned by Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 11,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.IT IS HEREBY FURTHER ORDERED that the com-plaint herein be, and it hereby is, dismissed insofaras it alleges violations of the Act not found herein.9 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words "a Decision andOrder" the words"a Decree of the United States Court of Appeals En-forcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLaborRelations Board and in order to effectuatethe policies of the NationalLaborRelations Act, asamended,we hereby notify our employees that:WE WILL NOTpromulgate or enforce anyrule prohibiting union discussions in the storeduring nonworking time or in nonworkingareas.WE WILL NOTdiscouragemembership inRetailClerksInternationalAssociation,AFL-CIO, LocalUnionNo. 204, by laying offor otherwise discriminating against employees.WE WILL NOTin any other manner interferewith,restrain,or coerce employees in the exer-cise of the rights guaranteedby Section 7 of theAct.WE WILL offerSamuel Lambert immediatereinstatement to a full-time position in theproduce,grocery,or front-end department, orif no such vacancy has become available sinceLambert's layoff,we will placeLambert on apreferential hiring list to be given the first suchvacancy becoming available.WE WILLnotify SamuelLambert ifpresentlyserving in the Armed Forces of the UnitedStates of his right to full reinstatement or place-ment on a preferential hiring list upon applica-tion in accordance with the Selective ServiceAct andthe Universal Military Training andLABOR RELATIONS BOARDService Act, as amended, after discharge fromthe Armed Forces.WE WILL pay Samuel Lambert backpay forany loss of earnings he suffered as a result ofour discrimination against him.All our employees have the right to form, join, orassist any labor union, or not to do so.NATIONAL FOODSTORES, INC., T/A BIGBEAR SUPER MARKETS(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,1624 Wachovia Building,301 North MainStreet,Winston-Salem,NorthCarolina 27101,Telephone723-2911.TRIAL EXAMINER'S DECISIONOWSLEY VOSE, Trial Examiner: This case was heardinGraham, North Carolina, on April 10 and 11, 1967,pursuant to charges filed on January 4 and 18, 1967, anda complaint issued on February 28, 1967. The complaintpresents the following questions arising out of conductoccurring at Respondent'sBurlington,North Carolina,store: (1)Whether the Respondent engaged in certainacts of interference, restraint, and coercion in violation ofSection 8(a)(1) of the National Labor Relations Act, asamended; (2) whether the Respondent permanently laidoff Samuel Lambert in violation of Section 8(a)(3) and (1)of the Act; and (3) whether Respondent refused to recog-nize and bargain collectively with the Charging Party(hereinafter called the Union) in violation of Section8(a)(5) and (1) of the Act.Upon the entire record and my observation of the wit-nessesand after due consideration of the brief filed by theGeneral Counsel, I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent operates a chain of supermarkets inNorth Carolina. During the year preceding the issuanceof the complaint the Respondent sold over $500,000worth of groceries, produce, meat products, and otheritems.During the same period, the Respondent boughtand had shipped from out-of-State sources to its NorthCarolina stores more than $50,000 of grocery and otheritems. Upon these facts, I find that the Respondent is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that it will effectuate the policiesof the Act to assert jurisdiction herein. BIG BEAR SUPER MARKETS97II.THE LABOR ORGANIZATION INVOLVEDRetailClerksInternationalAssociation,AFL-CIO,LocalUnionNo. 204204,is a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequenceof Events;Conclusions Concerning theRespondent's Violationsof Section8(a)(1) and(3) of theAct1.Background; the employees' affiliation with theUnion; events in the period preceding the Union'srequest for recognitionOn September 27, 1966, Samuel Lambert, an em-ployee of the produce department at Burlington, attendeda meeting for the Union's members working at the A & PFood Store in Burlington. The A & P grocery andproduce department employees are covered by a collec-tive-bargaining contract between the Union and the A &P company. Lambert obtained 50 "Authorization forRepresentation" cards at this meeting and in the next fewdays actively solicited the signatures of his fellow em-ployees on these cards. By September 30, 19 employees,a majority of the 35 employees in the store at that time,had signed authorization cards. Among those signing wasSamuel Perkins, the manager of the produce department.Lambert had personally obtained the signatures on all but2 or 3 of the 19 cards. In the following week Lambert ob-tained four additional signatures on authorization cards.Two incidents occurring in the next 2 weeks involvingProduce Department Manager Perkins must be related,even though not alleged to constitute unfair labor practi-ces,' because of the light which these incidents cast onsubsequent events, particularly the Respondent's refusalto recognize and bargain with the Union and its dischargeof Samuel Lambert.Shortly after the authorization cards were signed, CecilGabriel, the front-end manager at Burlington, who hadbeen invited but declined to join the Union, reported toDan Walker, then store manager, that employees weresoliciting signatures on union authorization cards. Sub-sequentlyStoreManagerWalker asked ProduceManager Perkins "just who was behind the union theunion movement." Perkins replied that he thought "it wasa bit too late ... that [he] thought that the majority of thestore had voted for the Union and that [he] didn't thinkhe could do anything about it." Walker rejoined that "theunion wasn't going to run his store, and that he had a badtemper, and that he might fly off the handle."2On October 10 a regular meeting of the producemanagers was held at one of the High Point stores. AfterthemeetingVice President Hutchens and ProduceManager Perkins of the Burlington store got into a discus-sion out in front of the store. The testimony of Hutchensand Perkins concerning the details of the conversation issharply in conflict.Perkins' version is as follows: Hutchens asked him thereason why the employees had become interested in theUnion. Perkins replied that the employees objected toworking on Sundays. Hutchens explained that theRespondent had considered closing the stores on Sunday,but, when it discovered how profitable the Sunday opera-tions were, it decided to abandon the idea of closing onSunday. Then Hutchens asked Perkins if Raymond Ruddwas associated with the union movement. Perkins an-swered that he "felt like that the meat department was ahundred percent, except for Gene Beaudry, and that therest of the store was too." Perkins' version continues:"Sammy's (Lambert) name was brought into it, I believe,I told John (Hutchens) Sammy wasn't the only one thatwas in the union movement."Hutchen's testimony concerning this conversation is asfollows:A. Sam asked me if I had heard anything aboutpossible union activities in the Burlington store, andI told him that I had heard just a little something, andIasked him what seemed to be the problem, and hesaid,well, some of the employees objected to theSunday work, and then he volunteered that he didn'tthink they would get very far, that he didn't think theemployees in the store were in favor of the Union.Q. (By Mr. Alexander) Was there anything elseat all said between you and Sam Perkins on that oc-casion?A. I don't recall exactly, I think he did volunteerthat Sam Lambert was one of the ones that seemedto be actively pushing it, but I didn't ask him, I toldhim I didn't really want to know who had signedcards, if any; I really didn't care.I credit Perkins' version. Perkins' detailed account oftheconversation, in contrast toHutchens'brieftestimony, indicates that he had a better recollection ofthe incident than did Hutchens. At the time of the conver-sationHutchens was admittedly aware that the unionmovement was under way. Hutchens also had knowledgethat department heads were included in the bargainingunits at the A & P store and could reasonable assume thatthe Union was seeking to organize the Respondent's de-partment heads at Burlington. The Respondent's positionthroughout the events involved in this case has been thatdepartment heads are nonsupervisory employees who areeligible to join the Union. Hutchens' subsequent conductindicates that he was strongly opposed to the Union.Under all the circumstances, it seems unlikely that Per-kins, who had been one of the first to sign a union card,would have volunteered that Lambert was actively push-ing the Union. It is more probable in my opinion that Per-kins would have soft-pedalled Lambert's role in the unionmovement as he testified. For all of the foregoingreasonsI find that Hutchens took the initiative in questioning Per-kins about the union sympathies and activities of Lambertand Rudd on October 10. This questioning concerningLambert's union activities is significant in connectionwith Lambert's discharge which is discussed below.iFor reasons stated below in connection with the discussion of the un-2This is the credited and undenied testimony of Perkins The Companyfair labor practices attributed to Produce Manager Franklin Wilson, I findterminated Store Manager Walker in November 1966 and at the time ofthat the Respondent's produce managers at Burlington were supervisorsthe hearing he was working for another supermarket chain. Vice Presidentwithin the meaning of Section 2(11) of the Act. Samuel Perkins was theHutchens testified that the Respondent had been unable to get in touchproduce manager at Burlington until he was discharged about the middlewith Walker since the hearing beganof November 1966 Franklin Wilson succeeded Perkins at this time. 98DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The Union's request for recognition and bargaining;the Respondent's refusal;the representation proceedingsOn October 11, 1966, the Union wrote the Respondenta letter in which it asserted that it represented a majorityof the employees at its Burlington store,requested recog-nition as the exclusive bargaining representative of allregular full-time and part-time employees at its Burling-ton store,excluding the store manager,guards, and super-visors, and offered to submit its authorization cards at ameeting proposed for the following week for a card checkto be conducted by a neutral third party.The Respondent replied to the Union's October 11,1966, letter requesting recognitionby letter dated Oc-tober 22, 1966. The letter in full is as follows:Retail Clerks Union, Local No. 204P. O. Box 1681Durham, North CarolinaAttention: Mr. J. Leroy CappsGentlemen:We have received your letter of October 11, in whichyou state that your Union represents a majority ofthe employees at our Store in Burlington, NorthCarolina.We do not know that a unit of employees, such asyou refer to in your letter, would be an appropriateunit underthe law. At any rate, however, all circum-stances comingtoour attention indicate that amajority of the employees at our Burlington Store donot desire to be represented by your Union.Yourletter suggeststhat some arrangement be madefor a "card check" on the question of your "majoritystatus." It certainly does not seem to us that thatwould be, by any means, an accurate or reliablemethod of ascertaining the wishes of our employees.We are informed by the Labor Board, in Winston-Salem,North Carolina, that you have alreadyreferredthismatter to that office. It is our un-derstandingthat the Labor Board is the proper agen-cy for resolving questions of this nature, and we as-sume thatthe Board will proceed with such steps asare appropriate.Very truly yours,/s/ John G.HutchensNATIONAL FOOD STORES, INC.In the meantime,the Union on October 17, 1966, hadfiled with the Board a petition for certification of bargain-ing representatives.After a hearing,theRegionalDirector issued his Decision and Direction of Election inthe representation proceeding on November 16, 1966. Init the Regional Director found the following unit to be ap-propriate for the purposes of collective bargaining:All employees at the Employer's Burlington, NorthCarolina,store,including regular part time em-ployees,meat department'employees,front end,grocery department,meat department and producedepartmentmanagers,but excluding the storemanager,guards and supervisors as defined in theAct.The Regional Director thereafter scheduled the electionforDecember 20, 1966, at 4:15 p.m. TheRegionalDirector was forced at the lastminuteto call off the elec-tion because of the refusal of paid organizers of the Unionto leave the rear portion of the store which had been setup as the polling place.3.Events in the period following the Union's request forrecognitiona.Respondent's initialreactionShortly after the receipt by the Respondent of theUnion's request for recognition the Respondent posted anotice in the back of the store announcing thata meetingwas to be held and requesting all employees, includingoff-duty employees, to attend. The meeting was held asscheduled. Off-duty employees were paid for attending.As Samuel Lambert credibly testified, Vice PresidentHutchens announced that the Union had filed a petitionfor an election and told the employees, among otherthings, that the Respondent "would take a stand to fightthe Union." 3b.Supervisor Odum's prohibitionagainst union talk inthe storeAbout October 21, Gene Beaudry, the meat depart-ment manager, engaged Lambert in a discussion about theUnion in the backroom of the store. Lambert was justcommencinghisbreak period.After talking to twostockboys, Beaudry turned to Lambert and told him thatthe Union would not do the employees any good, that theRespondent already had better working conditions thanA & P and Kroger (both stores were organized by theUnion). Lambert emphatically denied this, saying that hehad worked at the A & P for 10 months, and that he knewthat the A & P had "better salaries" and "better workingconditions," and that he thought that the Union wouldbenefit the employees. Beaudry and Lambert left thebackroom and the discussion or argument continued infront of the Coke machine which was ajacent to the endof the meat counter. Regional Supervisor Harold Odum,who had supervisoryresponsibilitiesover fourstores,passed by while Beaudry and Lambert werestill arguing,but he did not say anything to either man at the time.About 15 minutes later, after asking Produce ManagerPerkins whether Lambert was on break and being in-formed that he was, Regional Supervisor Odum went upto Lambert at the produce rack and the following oc-curred, according to Lambert's credited testimony:...Mr. Odum come up to me and said, "We don'twant you talking about anything else on our time anymore," and I said, "I wasn't on your time, I was onbreak." And he said, "Well, that is still our time." Isaid, "Well, the Federal Government says I can helporganize and assist organization on my own time, andthey consider that my time." And he said, "Well, youhad better be right."Beaudry testified that Odum cautioned him about thesame time as follows:He just told me it was against policy to discuss foror to discuss against theunion,either one, in thestore, and if he heard it again he would have to takefurther steps.3Hutchens was not questioned about this incident at the hearing. BIG BEAR SUPER MARKETS99Regional Supervisor Odum was not called as a witnessbecause of ill health. Counsel for the Respondent and forthe General Counsel stipulated that Odum, if called as awitness, would testify that he warned both Lambert andBeaudry against engaging in loud conversations incustomer areas of the store, and that, as far as he wasaware, neither man was on breaktime. I do not credit thestipulated testimony. It is in conflict not only with thetestimony of the General Counsel's witnesses Lambertand Perkins, but also with the testimony of the Respond-ent's own witness Beaudry. In view of the fact that theUnion was the sole topic of the conversation betweenBeaudry and Lambert which was overheard by Odumand the further fact, as testified to by Beaudry, thatOdum, in talking to him about the same incident, specifi-cally mentioned union talk, I find that Odum, in his con-versation with Lambert, was referring to union talk, andthatOdum warned both Beaudry and Lambert thatdiscussions about union matters would not be permittedduring working hours in the store.The Respondent adduced no evidence concerning theexistence of any rules prohibiting employees generallyfrom talking with one another while at work. Nor has theRespondent offered any justification for the sweepingscope of its no-union-talk rule, applying as it does notonly to customer areas of the store, but also to non-customer areas and during break periods. Under all thecircumstances of the case I find that the Respondent'sblanket prohibition against union talk in the store wasadopted in an effort to curb Lambert's union activitiesand to deter the employees generally from continuing tosupport the Union. Such conduct unquestionably violatedSection 8(a)(1) of the Act.Electro Plastic Fabrics, Inc.,157NLRB 1023;Witbeck's IGA Supermarket,155NLRB 40, 42.c.The harrassment of Lambert for smoking in the storeDuring Odum's conversation with Lambert aboutunion discussions in the store Lambert was smoking acigarette,Odum called Lambert down for smoking, say-ing, "I don't want to see you smoking out here any more."Lambert argued that smoking in the store had been per-mitted in the past. Odum rejoined that Lambert was notsupposed to smoke in the customer areas of the store.Then the following colloquy occurred, as Lambertcredibly testified:... he said, "If you think the grass is greenersomewhere else, why don't you go somewhere else?"And I said, "The grass can be greener here," and bythat time we had gotten into the bathroom, and hesaid, "Well, if the grass will be greener here, we aregoing to make it without anybody else coming infrom outside."Lambert disputed this in vulgar retort, and this ter-minated the conversation.After Store Manager Dan Walker came back fromlunch that day, he went into the backroom where Lam-bert was working and asked him, "Were you smoking onthe floor?" When Lambert admitted that he had been,Walker told him, "Well, we don't need you any longer."The following then ensued, according to Lambert'scredited and undenied testimony:... I said, "Mr. Odum said it would be next time hecaught me smoking on the floor that he would fireme." And he said, "Well, Mr. Odum ain't runningthis place," and I said, "Well, the only reason you arefiringme is for union activities," I said, "I havesmoked out there in the past, and there wasn'tnothing said about it," and he said, "Well, I didn'tsay I would fire you, I said it would be the next timeI caught you, like Mr. Odum did.".he said, "I don't know anything about theunion," and I said, "Yes, you do," and I said, "Iknow who told you; Mr. Gabriel told you," and hesaid,"How do you know Mr. Gabriel knowsanything about it?" and I said, "He was asked to signa card the first night we were starting it," and he said,"Well, did he?" And I said, "That's none of yourbusiness, it's against the law for you to ask anyway."d.Produce Manager Wilson's threat to Lambert andNicholsonAbout the middle of November 1966 Perkins, themanager of the produce department, was terminated.Franklin Wilson, who was then employed at another ofthe Respondent's stores, was transferred to Burlington totake Perkins' place as produce manager.Late in November Produce Manager Wilson engagedthe other two employees in the produce department in adiscussion about the Union. According to the creditedand undenied testimony of Lambert and Elcie Nicholson,Wilson stated that the employees were going to "messup" matters bringing a union in. When Lambert disagreedwith him, Wilson stated, to quote Lambert, "If the unioncome in, they would cut out our Christmas bonus andpension fund." There can be no question but that Wil-son's threat to Lambert and Nicholson was of a coercivenature; there is a serious question, however, as towhether Wilson's supervisory responsibilities were suchas to make the Respondent responsible for his conduct.The General Counsel contends that the Respondent'sproduce managers at Burlington (Samuel Perkins up untilabout the middle of November, and Franklin Wilsonthereafter) exercised such responsibilities as would con-stitute them supervisors within the meaning of Section2(11) of the Act. The Company disputes this, and ap-parently contends that only the store manager himself hadsuch responsibilities as would constitute him a supervisorwithin the meaning of the Act, for Vice PresidentHutchens testified that the Respondent had only one su-pervisor at the Burlington store.4 This would mean thatthe Respondent has only one supervisor for a large storein which 35 to 38 employees are regularly employed andthat the store is operated for many hours without any su-pervisor present.5 I cannot accept Hutchens' testimonyin this regard.But the question remains whether the 'Respondent'sproduce managers have the requisite supervisory respon-sibilities.The General Counsel points to Perkins' unde-nied testimony that he was paid substantially more thanthe employees in his department and that he assigns thework to the produce department employees, two in4 It is difficult to ascertain the Respondent's precise position in this re-gard since the Respondent failed to avail itself of the opportunity to file abrief with the Trial Examiner5The store is open 7 days a week and its earliest closing hour is 10 p inFriday nights the store remains open until 1 a.m.350-212 0-70-8 100DECISIONSOF NATIONALLABOR RELATIONS BOARDnumber. Hutchens testified that department managersmake recommendations concerning hiring and discharg-ing employees, wage raises, transfers, and the discipliningof employees. But Hutchens went on to say, in responseto a leading question, that the store manager after receiv-ing such a recommendation would make an independentinvestigation and act on what he learned in the investiga-tion.However, there is undenied testimony that, in thecase of the discharge of Ezell, which Produce ManagerPerkins recommended, Store Manager Walker actedwithout even knowing the basis for Perkins' recommen-dation.Under all the circumstances I do not creditHutchens' sweeping testimony as to the limited scope oftherecommendations of Respondent's departmentmanagers.The record also shows that the produce manager fillsout employee evaluation forms for the produce depart-ment employees and thereafter discusses the ratings withthe employees. Hutchens testified that such evaluationswere made only upon request of the store managers, were,reviewed by the store managers, and were sometimeschanged before the results were communicated by theproducemanager to the employees. It was furthertestified that the produce managers had no access to theemployees' personnel records, other than in connectionwith the evaluation forms, and that any corrections onemployee timecards had to be approved by the storemanagers.The General Counsel calls attention to undeniedtestimony that producemanagersattendmonthlymeetingswith the store managers and higher manage-ment officials at the High Point, North Carolina, store atwhich the profits from operations and losses from shrink-age during the previous months are discussed. AccordingtoVice President Hutchens, attendance at the monthlymeetingsat High Point was largely for trainihouse.The Respondent adduced testimony to the effect thatthe produce managers are hourly paid employees like or-dinary rank-and-file employees, enjoy the same employ-ment benefits as any full-time employees, and are clas-sified as nonsupervisory employees by the Wage andHour Division of the United States Department of Laborand consequently receive premium pay for overtime.The Respondent also points out that the Union hasagreed to the inclusion of produce department managersand the other department managers in the appropriateunit atBurlingtonand that the Regional Director, in theantecedentrepresentationproceeding,Case11-RC-2450, after a hearing determined that produceand other department managers should be included in theappropriateunit.The Respondent asserts that at the A &P Food Storein Burlington, the grocery and produce de-partment employees of which are represented by theUnion, the grocery and produce department managers areincluded in the appropriate unit and are represented forcollective-bargaining purposes by the Union.Under all of the circumstances of the case I concludethat the Respondent's produce department managers atitsBurlington store have the authority in the interest ofthe Respondent responsibly to direct the employees intheir departments, and effectively to recommend the hir-ing, discharge, promotion, and disciplining of such em-ployees, and consequently are supervisors within themeaningof Section 2(11) of the Act. Respondent is there-fore legally responsible for Wilson's threat to Lambertand Nicholson. However, in the unusual circumstancesof this case I do not believe it reasonable to treat Wilson'sstatements to Lambert and Nicholson late in Novemberas part of what I find hereinafter to be a campaign to de-feat the Union in the election. As stated above, the Unionwas seeking to include the Respondent's departmentmanagers in the appropriate unit. The Regional Directorhad expressly included the produce department managerin the appropriate unit in his Decision and Direction ofElection. And the Union invited Produce Manager Wil-son to attend, and he in fact attended, the union meetingthe night before the election was scheduled to be held.Consequently in considering the Section 8(a)(5) allega-tions of the complaint, Wilson's threat to Lambert andNicholson will be disregarded.e.The Respondent's antiunion letter of DecemberOn December 9, 1966, the Respondent mailed to eachof its Burlington store employees a six-page letter inwhich it openly opposed voting for the Union in the elec-tion.About 3 p.m. on December 19, the day before theelection, the Respondent held two meetings of employeesin the store at which Vice President Hutchens "wentover" the various statements against the Union which hehad made in the letter.The text of the letter in full is as follows:To All Employees AtThe Burlington Store:As you have already been informed, an election isto be held at this Store, so that you may have the op-portunity of voting as to whether youdoordo notwant the Union to come in here.Tuesday, December 20, has been set as the datefor this election. The voting place will be in theGrocery Stock Room here at the Store. The time forthe voting will be from 4:15 P.M. to 4:45 P.M. on thedate named, that is, Tuesday, December 20. Youwill be able to vote on Company time without anyloss of pay for the time you spend in voting.The question to be decided in this election is im-portant.It is important to you- andto those who aredependent on you- importantto your job and to yourentire future here.That is the reason I am writing you this letter, inorder that you may have the facts on all sides as youmake up your mind about this matter.Irealize thismay look like a rather long letter.Nevertheless, I will appreciate it if you will take yourtime and sit down in your home, or wherever youfind it most convenient, and give careful considera-tion to the things which I am going to try to bring out.The Union may tell you that some of the thingswhich I will bring to your attention have been saidbefore. That is no doubt so, but it seems to me thatwhen these things are sound and true, they should begiven consideration no matter that they have beensaid before. You are now faced with the necessity ofdeciding this issue for yourself and for your future,and Ithink that it is only fair and right that youshould hear the truth on the whole subject before youmake up your mind about it.Ihope you will understand in the first place, thatwe do not expect you, and we do not ask you, to doany favor for the Company on this matter.Youshould decide whether to vote for this Union purelyon thebasisof whether or not it would be to your own BIG BEAR SUPER MARKETS101best interests.If thisUnion were to get in here,would it benefit you or harm you? Would it actuallywork out to your advantage or to your disadvantage?These are the questions for you to decide.Now some people are under the impression that ifthey vote for a Union, then automatically they willget higher pay and benefits of various kinds.Such anidea as that is absolutely in error. Voting for thisUnion will not 'automatically bring any wage in-creases nor any other benefits to you.If this Union were to be voted in, there would stillbe no way that it could force this Company to doanything that we are not willing or able to do. It couldcall you out on strike. I hope, however, you will real-ize and understand - in advance - that we have no in-tention of yielding to any sort of strike pressure.Nevertheless,WHERE UNIONS ARE ISWHERE STRIKES GENERALLY TAKEPLACE. Everybody knows that, and everybodyknows that strikes mean trouble and dissension,strife and misery, lost work and lost pay.From timeto time you have heard and read of trouble that hascome with Unions at various places- troublethatoften ends up in serious violence.Again and again it has happened that people,pulled out by their Unions, have stood around dayafter day and week after week on picket lines, whiletheir bills and expenses meantime continued, andobligations piled up on their homes, their automo-biles and all their other belongings.And generally when the Unions have given upthese strikes and told the people to go on back andget their jobs, if they could, what has been the netresult for them? What have the Unions gained for thepeople who were involved in these strikes?Theanswer as arule is nothing except trouble and mis-ery, debt and regret. It won't do to assume that thiscouldn't happen right here!Violence is not the only dangerous consequencethat may result from a strike. There are many, manyinstances in which people having gone out on Unionstrikes, and while they were out, other people cameand took their jobs. Through the Unions and theUnion strikes, they gained nothing - instead, theylost everything, including their jobs!For if a Union calls people out on strike in order totry to force the Company to agree to what the Unionwants, it is definitely the right of the Company to fillthe jobs of those who see fit to go out on strike.Andthose whose jobs are filled while they are out on sucha strike, will have no right to return to their jobs afterthat-or get their jobs back-even when the strikehas ended.The Union which is now trying to get you to votefor it and bring it into this Store is the Retail ClerksInternationalAssociation,AFL-CIO. This verysame Union tried to get in at the Big Bear Stores inGreensboro some years ago. The people therelooked this Union over, studied its record and de-cided that it would be a great mistake for them to lineup with this organization.Now you should bear in mind it is the Companywhich furnishes your job and your pay checks - notany Union. And always you should bear in mind thata Union will never furnish you a day's work nor acent of earnings.It is our hope and our intention to keep your paybenefitsmoving upward.You can count on thatwithout having to pay any Union dues to accomplishit.And bear in mind that when people who have aUnion get through paying dues to the Union, theirtake-home pay is just that much reduced. Likewise,you have always had the benefit of Christmasbonuses, which people working in unionized Storesdo not have.Union organizers, of course, try to turn youagainst the management of this Company in everyway they can. But who do you believe is really moreinterested in your welfare -we who are trying tocarry on this business, or these organizers who wantto collect Union dues from you? Do you think youwill do better with us whom you know and with thisCompany which keeps this operation going andmeets the payroll or with these Union agents who arehere today and gone from here tomorrow?Job security and the advantages of Union con-tracts is one of the main things that the Union or-ganizers constantly talk about. Yet the truth is atmany places where the people have had a Union,they now do not have any jobs at all.There are vari-ous Companies where the employees have paid duesto a Union for years and yet today those people areout of work, for many of those Companies are nowclosed down and out of business.Did the Unions protect the employees whoworked under Union contracts at those places?Theplain and simple truth is that they did not!Economicand competitive conditions control such matters anda Union cannot control them- nomatter what Unionorganizers may tell you.We are all striving to maintain and build up thisoperation, in an effort to assure its success on intothe future and thereby also to assure jobs for you andsecurity for you and for your families. But a success-ful future for this Store and security for you and yourjobs here cannot be accomplished by any Union. Itcan only be accomplished through your loyalty andcooperation - and by all of us working and pullingtogether- not by our pulling apart.Ask yourself also this question - why is it that thisUnion is trying to get in here? Your common sensetellsyou the answer. The answer is - MONEY -YOUR MONEY!The Union does not expect to collect a single centfrom this Company. The organizers know that thisCompany will never pay them anything. They expectto get it from the pockets and pay checks of you peo-ple. It is of course for you to decide whether youwant to let them have some of your money. But makeno mistake- it is your money that this Union is after!Now some of you may have the idea that if youjoin and vote for the Union - then, in one way oranother, you will get benefits or advantages overother employees. We want you to know that this isdefinitely not true. Those who join or belong to theUnion willneverreceive any preferred treatmentover those who do not belong.And you can absolutely depend and rely onthis:-It isnot necessary for anybody to belong totheRetailClerksInternationalAssociation,AFL-CIO, or any other Union, in order to work forthisCompany. The law of North Carolina guaran-tees this to you. 102DECISIONS OF NATIONALAnother important thing to think about is this. Ifthis Unionwere to getin here, who would be the peo-ple who would run it anyhow? Who would get to bethe shop stewards and committeemen, handling theaffairs of everybody else? Look around you and seewho is activein pushingthisUnion in this Store.Arethey individuals into whose hands you are now readyto trust your business and your affairs and your fut-ure?Bear in mindthat you now have the individualright and freedom to come in and settle with us per-sonally any problems you may have. But if thisUnion were to get in here,this freedom and thisright,which you now have, would be taken awayfrom you and placed in the hands of the Union.In the light of all these considerations, I hope youwill realize the importance of your taking an activepersonal interest in the question of whether thisUnion shall be voted in or not. You may have beentold, or you may have the idea, that if you don't wantthe Union, then you should just keep hands off andlet those who do want the Union vote for it and bringit in if they wish. Now that is a very misleading andmistaken idea. If this Union were to get in, then itwould represent those who do not want it as well asthose who do want it. And if it were voted in, youcould not just throw it out at will. You would bebound by itsdecisionswhether you like it or not.So when this election is held, you can see the im-portance of everybody voting. Don't stand aside onthe idea that the outcome won't affect you. It will af-fectYOU. Take a hand in the matter.Help make itgo the way you want it to go. Otherwise, you mayfind yourself saddled with a Union you do not want.BYALL MEANS VOTE IN THIS ELECTION.The voting arrangements will be simple. Youmerely go to the voting place and there you will behanded a ballot. Then you go into a private boothwhich will be provided there and mark an "x" on theballot - either under "Yes", for the Union, or under"No", against the Union. Then you fold the ballotand drop it in the ballot box. You do not sign yourname in any way. Nobody can know and nobody willknow, how you vote.Bear in mindthat all of you who are against theUnion are by law entitled to oppose the Union, andto talk and work against it, if you wish to do so.Remember also that in this election, you will be freeto vote entirely according to your own judgment andconvictions on the election day. YOU CAN VOTEAGAINST THE UNION EVEN THOUGH ATSOME TIME OR OTHER YOU MAY HAVESIGNED A UNION CARD.Now I hope you will think carefully about all of thethings I have tried to bring out in this letter. As mat-ters now stand, you have a good job with steadyearnings and a goodplace here to work. We all hopetomake things even better. Do you see any goodreason to bring this outside Union in, pay yourmoney to it, and at thesame timerun the risk of tear-ing apart everything that you now have?If you will study this whole matter thoroughly, Ibelieve you will surely come to the conclusion inyour own goodjudgment;-That you stand to lose ifLABOR RELATIONS BOARDthisUnion were to get in here and that you stand togain by keeping it out![Emphasis in original.]Sincerely yours,/s/ John G. HutchensJohn G. HutchensThe content of the Respondent's letter is similar to thecontent of two speeches which the Board recently foundexceeded the protection of Section 8(c) of the Act. SeeBrandenburg Telephone Company,164NLRB 825,65 LRRM 1183, andKawneer Company,164 NLRB983. Thus Hutchens urged in the letter that the Unionwas interested only in the dues which it could col-lect out of the employees' paychecks, pointed out that itwas the Company "which furnishes your job and yourpay checks" and that it was the Company's hope "to keepyour pay benefits moving upward ... without [theemployees] having to pay union dues to accomplish it."Hutchens asserted that the only way the Union could at-tempt to gain benefits for the employees which theRespondent was unwilling to grant was by calling the em-ployees out on strike, and iterated that "we have no inten-tion of yielding to any sort of strike pressure." Hutchensalso intimated that the employees' Christmas bonus mightbe in jeopardy, reminding them that they had "always hadthe benefit of Christmas bonuses, which people workingin unionized stores do not have." Near the end of theletter, again suggesting that a choice of the Union in theelection might mean a loss of benefits, Hutchens stated asfollows ". . . you have a good job with steady earningsand a good place to work. We all hope to make thingseven better. Do you see any good reason to bring this out-side union in, pay your money to it, and at the same timerun the risk of tearing apart everything that you nowhave?" After inviting opponents of the Union to "talk andwork against it," Hutchen's concluded his letter by ex-pressing confidence that the employees would concludethat they stood "to lose if this Union were to get in hereand" that they stood "to gain by keeping it out!" Thetenor of these portions of the letter is analogous to the re-marks condemned by the Board in theBrandenburgcaseof which the Board said that they "were calculated, andtended, to impress upon the employees the futility ofselecting a bargaining representative, and to intimidatethem into withdrawing their designations and abandoningthe Union."As the Board stated with respect to the speeches in-volved in theKawneercase, the "theme running throughthese speeches was that unionization of the plant wouldinevitably lead to strikes, violence, loss of business, andultimately, the closing of the plant." Hutchens used thesame techniques in his letter in this case. He stressed that"WHERE UNIONS ARE IS WHERE STRIKESGENERALLY TAKE PLACE" and alluded to the"strife and misery" and "serious violence" often attend-ing strikes. Hutchens not only reminded the employees ofvarious unionized companies which "are now closeddown and out of business," but he repeatedly mentionedthe unionization of the store in terms of its being a threatto each employee's "future," "security for you and foryour families," and his very "job" itself. In my opinionthe approach of Hutchens closely parallels the approachwhich was held by the Board in theKawneercase totransgress the boundary between "views, argument or BIG BEAR SUPER MARKETS103opinion" protected by Section 8(c) of the Act and threatswhich are prohibited by Section8(a)(1).One other portion of the letter exceeded permissiblebounds, Hutchens represented that in the event theUnion was chosen exclusive bargaining representativethe employees would be precluded from continuing, as inthe past, to present grievances individually, stating that"if this Union were to get in here, this freedom and thisright,which you now have, would be taken away fromyou and placed in the hands of the Union." This was er-roneous, as Section 9(a) of the Act, which makes therepresentative chosen by a majority the exclusive bar-gaining representative of all, expressly provides that "anyindividual employee or a group of employees shall havethe right at any time to present grievances to their em-ployer and to have such grievances adjusted, without theintervention of the bargaining representative, as long asthe adjustment is not inconsistent with the terms of a col-lective-bargaining contract or agreement then in effect:Provided further,that the bargaining representative hasbeen given opportunity to be present at such adjustment."The employees, accordingly, have a right to present theirown grievances to their employer and need not permit theUnion to talk for them to their exclusion. The employees'statutorily protected right to present their own grievancesand thus speak for themselves is undoubtedly a rightcherished by many employees and Hutchens' statementthat if the Union became their representative this rightwould be taken away from the employees and placed inthe hands of the Union amounted to a threat that the em-ployees would lose a substantial benefit.Graber Manu-facturing Company, Inc.,158 NLRB 244.f.The discharge of Lambert1.The relevant factsSamuel Lambert, the instigator of the union movementin the store, was discharged on December 28, 1966. Anincident occurring in the store involving Lambert, amongothers, on December 19, which admittedly played aminor role in his discharge, must be related before comingto the details of the discharge and the other facts castinglight on the Respondent's motives in discharging Lam-bert.Lambert attendeda meetingof the Union on Sundayevening December 19. As stated above, this was thenight before the election was scheduled to be held. Lam-bert and four employees of the A & P Store in Burlingtonwent from the union meeting to the Respondent's store,arriving there about 9:40 p.m. The closing time that nightwas 10 p.m. After assembling in the front part of thestore, the group started walking around to the righttowards the rear of the store. Wayne Howell, theassistantmanager, started following the group, whereu-pon the groupsplit up, with two of the A & P employeesgoing around to the produce department and Lambert andtwo of the other A & P employees disappearing towardsthe back of the store. Howell returned to the front of thestore and announced that the store was closed, andrequested everyone to please check out, although it wasthen not yet 9:45 p.m. Howell added, for the benefit ofLambert, "that includes you, too, Sammy." One of thefour A & P employees handed a clerk who was engagedin stocking shelves a card on which was written "VoteYes." Lambert also spoke to one of the employees. Lam-bert returned to the front of the store and asserted that thestore did not close until 10 p.m. and that he was lookingfor something. Howell threatened to call the police. Thefivemen left about 9:48 p.m. after having been in thestore not over 8 minutes, as Assistant Manager Howelladmitted.On December 28, Store Manager James Allison calledLambert to one side in the backroom and the followingconversation then occurred, according to Lambert'scredited and undenied testimony:.he said,"I am goingto have to lay you off," andIdidn't say anything, and he said, "I've been think-ing seriously about laying you off since you comehere with those boys last Sunday night," and I said,"What do you mean?" And he said, "I guess youknow it's against company policy to take someonewho is not employed by the company into the backroom," and I said, "I didn't take them into the backroom, I don't know what you're talking about," andhe said, "Well, that's not the reason I'm laying off,anyway, the reason I am laying you off is for lack ofproduce business."And I said, "Do you want me to leave now?" Andhe said "Yes."Well, when I punched out, I said, "Is this lay-offgoing to be temporary or permanent?" And he said,"Well, I doubt seriously if the produce businesspicks back up," and I said, "Well, what about a jobin stocking?" and he said, "It'll stay the same as itis."And so I left; I said, "Checker?" and he said,"It'll stay thesame," and so I left.During the first week in January 1967, the Respondentlaid off Martha Robinson, a part-time meat wrapper.Raymond Rimmer, a grocery clerk who left to return tofarming, was not replaced. Vice President Hutchens alsotestified that a full-time checker was laid off during thisperiod and not replaced, and that no full-time employeehad been hired since Lambert's layoff. However,Hutchens admitted that "there were some people hired"on a part-time basis between September and December1966.At the time Martha Robinson was laid off, Meat De-partmentManager Beaudry, who notified her of herlayoff, told her that he had tried to place her in theproduce department but had been informed that she couldnot be transferred to that job until after it had been firstoffered to Lambert and he had turned it down.6Vice President Hutchens testified that he made the"final decision" regarding the layoff of Lambert afterdiscussing the matter with Regional Supervisor Odumand Store Manager Allison. When asked concerning thereasons for Lambert's layoff, Hutchens first answered"our past experience there in connection with smoking,in one instance, but the more important, of course, washis act on the night of December 19, wherein he broughtthese employees from a competitor into the store, andwent into the back room." Hutchens' testimony at thispoint continues as follows:6Thisfinding is based upon Robinson's testimony. I find her detailedtestimony about this conversation much more convincing than Beaudry'sbrief denial. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe delayed at that particulartime,because weknew that eventually after Christmas rush business,we weregoingto have to have a lay-off anyway.Later when Hutchens was again asked why Lambert wasselected for layoff, Hutchens answered as follows:For two reasons, basically, No. 1, he had mostrecently come there, he had been there the shortestlength of time, and No. 2, it was in connection withthis escapade the night of December 19th. 7Then Hutchens stated that Lambert was not laid off forsmoking.When asked whether Lambert was laid off orterminated, Hutchens replied that he had issued instruc-tions that Lambert was to be permanently laid off and wasnot to be recalled to work.The Respondent's basic contention regarding Lam-bert's layoff is that it was necessitated by a lack of workand that Lambert was selected because he was the lastman hired in the produce department. In support of itscontention concerning the lack of work in the produce de-partment, the Respondent introduced into evidence twosales summaries comparing the dollar volume of sales,week by week, with the corresponding week a year earli-er.The first is a comparison of the weekly sales of theBurlington store's produce department for the periodfrom September 10, 1966, through March 18, 1967. Thesecond summary compares the total weekly sales of theBurlington store duringthe period from October 1, 1966,through March 18, 1967. Both of these summaries bearout the Respondent's contention that in the last 3 monthsof 1966 it was in the midst of a serious slump in sales, notonly in the produce department at Burlington,but also inits overall sales at the store.2.ConclusionsLambert, as found above, was the instigator of theunion movement at the store and singlehandedly had ob-tained the signatures on at least 20 out of the 23authorization cards upon which the Union's request forrecognitionwas founded.The Respondent suspectedLambert to be the ringleader of the union movement, asVice President Hutchens'comment to Perkins after themeetingatHigh Point makes clear. And Lambert hadbeen warned by Regional Supervisor Odum not to talkabout the Union in the store. At this time Lambert wasvociferous in asserting his right to engage in union activi-ties.Both Odum and Store Manager Walker had cautionedLambert against smoking in the store in a manner whichclearly suggested that the Respondent was looking for ex-cuses for getting rid of him. Walker went as far as to sum-marilydischargeLambert, but withdrew the dischargewhen Lambert asserted that he was being dischargedbecause of his union activities.Walker did this despite thefact that he had previously freely permitted the em-ployees to smoke in all but the front portion of the store.While it was the Respondent's policy throughout its chainnot to permit employees to smoke in its stores, except inthe backrooms, Walker, up until thistime,had refused toenforce the policy.The Respondent's intense aversion to having theUnion in the store is clearly manifested in the statementsin Hutchens' letter to the employees dated December 9,which he reiterated at the twomeetingsof the employeesonDecember 19, the day before the election wasscheduled to be held.The testimony of both Hutchens and Store ManagerAllison concerning the reasons for selecting Lambert forlayoff reveals that the "escapade the night of December19th" was a significant factor in their deliberations con-cerning Lambert's layoff. I credit the testimony of Lam-bert and Bobby Clark that none in the group went into thebackroom of the store on the evening of December 19.Consequently, the "escapade" consisted of Lambert andthe four A & P employees rapidly circulating around thestore and talking to employees about the election for notover a total of 8 minutes. Assistant Manager Howell'sreaction, in abruptly declaring the store closed andthreatening to call the police if Lambert did not leave im-mediately, although it was before the normal closing time,strongly suggests, in my opinion, that what Howell reallyobjected to was the fact that Lambert was doing a littlelastminute electioneering in favor of a "Yes" vote. Hadthe group entered on some other occasion, in my opinion,the Respondent would not have become so aroused andwould not have placed such stress on this incident at thehearing 4 months later.Under all the circumstances, I conclude that but forLambert's electioneering in favor of the Union onDecember 19 and his previous vociferous support of theUnion, Vice President Hutchens would not have issuedinstructions that Lambert be permanently laid off and notrecalled to work, but rather would have merely tem-porarily laid him off and would have recalled Lambertwhen the volume of work in the store subsequentlypicked up.While a temporary layoff of Lambert for lack of workwould not have been unlawful, the Respondent's per-manent termination of Lambert on December 28, 1966,violated Section 8(a)(3) and (1) of the Act. However, inview of the fact the volume of work available in the storewarrantedLambert's temporary layoff, my Recom-mended Order with respect to Lambert, as stated morefullybelow,will require that he be reinstated withbackpay from the date that a position of the typedescribed below first became available after his per-manent layoff. In the event that no such position hasbecome available by the time of the Respondent's com-pliance with the Recommended Order in this case, theRespondent will be required only to place Lambert on apreferential hiring list.B.The Respondent's Violation of Section 8(a)(5) and(1) of the Act1.The appropriateunit; the Union's majority statusAs found above, the Union by letter dated October 11,1966, which was received by the Respondent on October12, requestedrecognitionas the exclusivebargainingrepresentative of an overall unitconsistingof the regularfull- and part-time employees at itsBurlington store, in-cluding grocery, produce,and meatdepartment em-ployees, but excluding the storemanager, guards and su-pervisors,as defined in the Act. While not admitting thatthe unit described above constitutes an appropriate unit° Store Manager Allison revealed the same preoccupation with the in-cident in the store on December 19, the evening before the election, whenhe testified,in response to a query as to the factors causing Lambert'sselectionfor layoff as follows:Based on seniority;second,that thistroublehad been caused onMonday, the 19th. BIG BEAR SUPER MARKETS105for the purposes of collective bargaining within the mean-ing of Section 9 of the Act, the Respondent has advancedno reasons why the above unit, which is one of the custo-mary units for employees in food supermarkets, shouldnot be deemed appropriate. In the representation case theRespondent did not oppose the overall unit proposed bythe Union. In a 1957 representation case involving theBurlington store, the Respondent took the position thatonly the overall unit was appropriate. Accordingly, I findthat the Union requested recognition and collective bar-gaining on behalf of a unit which is an appropriate unitwithin the meaning of the Act.Regarding the Union's status as the majority represent-ative of the employees in the appropriate bargaining unit,the record shows that by October 5, 1966, the Union hadobtained the signatures of 23 employees on cardsauthorizing the Union to act as their collective-bargainingrepresentative.However, one of these was signed bySamuel Perkins, whom I have found to be a supervisorwithin the meaning of the Act. This leaves 22 cardssigned by regular full- and part-time nonsupervisory em-ployees. The Respondent has adduced no evidence chal-lenging the authenticity of the signatures on any of thecards and has raised no specific objections concerning thevalidity of the individual cards as collective-bargainingauthorizations.At this time, and on October 12, 1966,when the Respondent received the Union's letterrequesting recognition and bargaining, there were nomore than 35 nonsupervisory employees at most in thebargaining unit for which the Union requested recogni-tion."Accordingly, I find that the Union represented amajority of the employees in an appropriate bargainingunit at all times material herein.2.Conclusions concerning the Respondent's refusal tobargaincollectivelyAs stated above, the Union by letter dated October 11,1966, requested the Respondent to recognize it as the ex-clusive bargaining representative of its employees, andoffered to submit its authorization cards for a card checkto be conducted by a neutral third party. By letter datedOctober 22, the Respondent declined to grant recogni-tion, suggestedthata question existed concerning the ap-propriateness of the unit sought by the Union, stated that"circumstances ... indicate that a majority of the em-ployees ... do not desire to be represented by yourunion," and expressed the opinion, in conclusion, thatthese questions should be resolved by the Labor Board inthe pending representation proceeding.It is well settled that under the Act the Respondent'sobligation in this situation was thereafter to refrain fromunfair labor practices the natural tendency of which wasto prevent the employees from exercising a free choice inthe election. Such unfair labor practices reflect adverselyon an employer's good faith in insisting upon an election.While the Board has held that an employer may in ap-propriate circumstances refuse to accept a card check andmay insist upon an election as the only way of resolvinga union's claim of majority status, he may do so only ifsuch a position is taken in good faith. Where it reasonablymay be concluded that an employer's insistence upon anelectionwas not motivated by a good-faith doubt ofmajority status, but rather by a rejection of the collective-bargaining principle or by a desire to gain time within.which to undermine the union, then the employer's con-duct will be judged accordingly, and the employer will notbe permitted to insist upon an election. In such situationsother evidence may be relied on to determine a union'smajority status, including authorization cards.AaronBrothersCompany of California,158NLRB 1077,1078-79;Joy Silk Mills v. N.L.R.B.,185 F.2d 732, 741(C.A.D.C.).The Respondent's course of conduct from the time itreceived the request for recognition from the Union castsrevealing light on its motives in insisting upon an election.As found above, as soon as the Union requested recogni-tion of the Respondent,Hutchens summoned all of theemployees at the store to a meeting at which he an-nounced that the Respondent was going "to fight theUnion." While this statement was not unlawful, it is partof the background which must be considered in determin-ing the Respondent'smotives in refusing to bargain andinsisting upon an election.About the same time Regional Supervisor Odum repri-manded Lambert, the instigator of the union movementin the plant, for talking union in the store and announcedhis sweeping edict against all union talk in the store dur-ing periods the store was open for business, which evenapplied to union discussions in noncustomer areas duringoff-duty periods.Later that day, both Regional Supervisor Odum andStore Manager Walker harassed Lambert about smokingin the store, and Odum, plainly indicating a desire to getrid of Lambert, asked him, "If you think the grass isgreener somewhere else, why don't you go somewhereelse." Store Manager Walker, who previously had not ob-jected to employees smoking in the store (except in thefront area), at first discharged Lambert for the smokingincident observed by Odum, but then rescinded thedischarge when Lambert protested that he was beingdischarged because of his union activities.On December 9, about 10 days before the election, theRespondent mailed to each of its employees a six-pageletter concerning their vote in the election. The letter asa whole constitutes a frank appeal to reject the Union inthe election and to get out and work to see that the Unionisdefeated. Again on December 19, the day before theelection,Hutchens summoned the employees to twomeetingsof employees in the store and orally commu-nicated the gist of his letter of December 9 to the em-ployees.Had Hutchens in his letter and his oral communica-tions to the employees confined himself to the expressionof views, arguments, or opinions the Respondent wouldhave been fully within its rights. While Hutchens' letterwas skillfully drafted in an apparent effort to bring theletter within the protection of Section 8(c) of the Act, theRespondent overstepped the boundaries in severalrespects, as I have found. Hutchens' letter, as may besThis figure is arrived at as follows.G.C. Exh. 15,a stipulated list ofemployees in the bargaining unit on October 12, 1966,contains 35 names,not including the name of Samuel Perkins,the produce manager, whichapparently was inadvertently omitted since the parties intended to includedepartment managers on the list However, in view of my conclusion thatPerkins was a supervisor,he should not be included in the appropriateunit, which brings the total of nonsupervisory employees back down to 35.Other department heads such as Gene Beaudry, Cecil Gabriel, WayneHowell, and Margaret Scott, the head cashier, are included in the 35 em-ployees in the appropriate unit since I have not passed on the question oftheir supervisory status. Such a ruling was not necessary to my decisionherein and the facts were not fully developed at the hearing 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDseen from the portions summarizedsupra,section III, A,2,particularly,Hutchens' repeated references in theletter to the unionization of the store as being a threat notonly to the employees' present benefits but also to theemployees' entire security and future with the Company,had a coercive impact. As inWausau Steel Corp. v.N.L.R.B.,377 F.2d 369, 372 (C.A. 7), Hutchens' "wordsmust be judged by their likely import to his employees."The General Counsel urges that Respondent's lack ofgood faith in insisting upon an election may also be seenin the fact that the Respondent in its letter denying recog-nition totheUnion raised a question about the ap-propriateness of the bargaining unit sought by the Union.In support of his contention the General Counsel pointsto the fact that the unit sought by the Union was the sameunitwhich the Respondent itself had advocated for theBurlington store in the 1957 representation case, and thefurther fact that the Respondent has at no time in thiscase or in the representation case immediately precedingitadvanceda single reasonwhy the Union's proposedunit isnot appropriate for the purposes of collective bar-gaining.The evidence summarized above, in my opinion, war-rants the conclusion that the Respondent was acting inbad faith in insisting upon an election and was motivatedby a desire to gain time within which to undermine theUnion.In reaching this conclusion I have not overlooked cer-tain testimony of Vice President Hutchens concerning hisreasons for insisting upon an election.Thus, when askedat the hearing why he denied the Union recognition,Hutchens replied that "he had no real evidence" that "thestatements in the letter were correct." Hutchens, an at-torney, testified further that he was familiar with cases in-volving forged authorization cards.Hutchens alsotestified thatGene Beaudry, the meat departmentmanager, Cecil Gabriel, the night manager, and MargaretScott, the head cashier, had reported to him that they"didn't feel that the employees generally speaking wanteda union." Hutchens did not state what these individualshad reported to him as the basis for their opinions. On theother hand, Samuel Perkins, the produce manager,testified that he told Hutchens in October that he "feltlike that the meat department was a hundred per cent (forthe Union), except for Gene Beaudry, and that the rest ofthe store was too." Hutchens' reply, according to Per-kins, was "yeah, he felt like it was too late to do anythingabout it."aIn my opinion, Hutchens' testimony above referred to,should it be relied on as evidencing the Respondent'sgood faith in insisting upon an election,falls short ofrebutting the inference of bad faith arising out of theRespondent's course of conduct since the Union'srequest for recognition was made, including its spuriousquestioning of the appropriate unit.It is true that not all employer conduct found violativeof Section 8(a)(1) of the Act will necessarily support aninference of a bad-faith refusal to bargain and that the em-ployer's conduct must be of such a character as to in-fringe the employees' freedom of choice in the election.Aaron Brothers Co.,158 NLRB 1077, 1078-79;WausauSteel, Corp. v. N.L.R.B., supra,at 372-373. However, Ido not regard the Respondent's actions in this case asIAlthough Hutchens denied Perkins' testimony above quoted, I creditPerkins. On the whole, Perkins was less given to making sweeping state-being "minor or borderline" or having only "a moderateunbalancingof an election."Wausau Steel, supra,at 373.Aside from the unlawful conduct ofRegional SupervisorOdum, Vice President Hutchens'statements in theDecember 9 letter, repeatedagain on theday before theelection, were obviouslydesignedto bring about the de-feat of the Union in the election.While it may be contended here, as it was in theWausau Steelcase, that Hutchens "proceeded carefullyin attempting to limit his communications to the em-.ployees to the legally permissible," it may also be saidhere, as the courtsaid inWausau Steel, supra,at 372,that "one who engages in `brinkmanship' may easilyoverstep and tumble into the brink." Having deliberatelyskirted the boundaries of the law in an attempt to defeatthe Union, the Respondent can scarcely validly object,when it oversteps the boundary of permissible activity, toits conduct being judged accordingly. I find, as statedabove, that the Respondent in refusing to recognize andbargain collectively with the Union was not acting ingood faith, but rather was attempting to gain time withinwhich to coerce the employees into rejecting the Union.Such conduct under the authorities cited above is viola-tive of Section 8(a)(5) and (1) of the Act and I so find.CONCLUSIONS OF LAW1.By prohibiting union talk in the store for antiunionreasons and by extending the prohibition to nonworkingareas during nonworking time, the Respondent has inter-fered with, restrained, and coerced its employees in theexercise of the rights guaranteed in the Act, thereby en-gaging inunfair labor practices in violation of Section8(a)(1) of the Act.2.By threatening its employees in written and oralcommunications that the unionization of the plant willresult in harm to the employees, the loss of benefits andeven their jobs, the Respondent has interfered with,restrained, and coerced its employees in the exercise ofthe rights guaranteed in the Act, thereby engaging infurther unfair labor practices in violation of Section8(a)(1) of the Act.3.By refusing on and after October 12, 1966, to bar-gain collectivelywith the Union, which had beenauthorized by a majority of the Respondent's employeesin an appropriate bargaining unit to act as their exclusivecollective-bargaining representative, the Respondent hasengaged in unfair labor practices in violation of Section8(a)(5) and (1) of the Act.4.By permanently laying off Samuel Lambert becauseof his union activities and issuing instructions that he notbe recalled, the Respondent has discouraged membershipin the Union by discrimination in regard to his tenure ofemployment, thereby engaging in an unfair labor practicein violation of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices in violation of Section 8(a)(1), (3), andments favoring the Union's case than was Hutchens in respect to theRespondent's case., BIG BEAR SUPER MARKETS107(5) of the Act, my Recommended Order will provide thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.In order to remedy the Respondent's refusal to bargaincollectively in violation of Section 8(a)(5) of the Act myRecommended Order will direct the Respondent uponrequest to bargain collectively with the Union. In view ofthe Respondent's unfair labor practices in violation ofSection 8(a)(1) of the Act, which I have found were en-gaged in to dissipate the Union's majority status and to in-terfere with the free choice of the employees in the elec-tion, I find that such an affirmative bargaining orderwould also be appropriate under the circumstances of thiscase to remedy the Respondent's violations of Section8(a)(1) of the Act.10Ihave found that the Respondent unlawfully dis-criminated against Samuel Lambert by permanently ter-minatinghim instead of laying him off temporarily. WhileI have found that a slump in the Respondent's produceoperations justified Lambert's temporary layoff, it isreasonable to assume that by the time of the Respond-ent's compliance with the order herein a_ vacancy willhave become available either in the Respondent'sproduce department, or in the grocery or front end(checking)department."Accordingly,my Recom-mended Order will provide that Lambert be immediatelyreinstated to a full-time nonsupervisory position either inthe produce, grocery, or front end departments, discharg-ing, if necessary, any person hired to fill such a vacancysince the Respondent's discrimination against Lambert,with backpay from the date of the filling of the first full-time vacancy becoming available in the Respondent'sproduce, grocery, or checking departments after the dis-crimination against Lambert.12 Such backpay is to becomputed in accordance with the formulas set forth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716.In the event that no vacancy in a full-time position hasarisen in the produce, grocery, or front end departmentsat the Respondent's Burlington store by the time of the is-suance of my Recommended Order herein, my order willmerely require that Lambert be placed on a preferentialhiring list to be given the first available full-time nonsu-pervisory position in the produce, grocery, or front enddepartments at the Burlington store, that Lambert benotified in writing of his preferential hiring rights, withbackpay from 20 days after the date of my RecommendedOrder in the event that the Respondent fails to placeLambert on a preferential hiring list and to notify him ofhis preferential hiring rights, as directed herein. Cf.Deena Products Company,93NLRB 549, 554-555;Climax Spinning Co.,101 NLRB 1193, 1195, 1207.In view of the nature of the unfair labor practices com-mitted, the commission by the Respondent of similar andof other unfair labor practices may be anticipated. I shall,therefore,make my Recommended Order herein coex-tensive with the threat, and order that the Respondentcease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Imake the following:[Recommended Order omitted from publication.l10The courts have approved such a remedy in numerous cases.Texarkana Bus, Inc v N L.R B ,119 F 2d 480, 484 (C.A8);N.L.R Bv.Caldarera, d/b/a Falstaff Distributing Company,209 F.2d 265, 268(C A. 8);Greystone Knitwear Corp,136 NLRB 573, 575-576, enfd.percuriam,311 F.2d 794 (C A.2); Summit Mining Corporation v. N.L R.B,260 F 2d 894, 900 (C A3), Piasecki Aircraft Corporation v. N L.R.B.,280 F.2d 575, 591-592 (C.A. 3), cert. denied 364 U.S. 933,Editorial "ElImparcial" Inc. v. N.L R.B., 278F 2d 184, 187 (C A1);D H. HolmesCompany Ltd v N L.R.B,179 F.2d 876, 879-880 (C A5); Local No.152, Teamsters v N.L.R.B.,343 F.2d 307, 309 (C A D.C.),N L R.B. v.Delight Bakery, Inc.,353 F.2d 344, 347 (C.A. 6),Wausau Steel Corp. vN.L.R B., 377F.2d 369,374 (C.A 7)11 In view of the fact that Lambert admittedly was a satisfactoryproduce department employee and had experience not only in produceoperations, but also in the grocery and checking operations, as well, andin view of the further fact that some shifting about employees,includingthe transfer of grocery and produce employees to checking work, is notuncommon at the store, my Recommended Order will provide that Lam-bert be reinstated either in the produce, grocery, or front end departmentat the Burlington store.12Because I have not passed on the status of the Jobs of the Respond-ent's department managers, excepting the job of the manager of theproduce department, which I have found to be a supervisory position, myRecommended Order will not require that Lambert be considered for suchpositions